DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rocco et al., “Neighbourhood Consensus Networks” (Rocco), and further in view of Han et al., US 2022/0027728 A1 (Han).
Regarding claim 1, Rocco teaches 
receive a source image and a target image (receiving a source image and a target image as shown in Figures 3 and 4) (p. 9; Figures 3 and 4), 
extract features from the source image to form a source feature map comprising source feature map pixels (extracting dense image descriptors for image IA denoting the number of features along image height and width) (pages 3-4; Section 3.1 and Figure 1), 
extract features from the target image to form a target feature map comprising target feature map pixels (extracting dense image descriptors for image IB denoting the number of features along image height and width) (pages 3-4; Section 3.1 and Figure 1), 
form a correlation map comprising a plurality of similarity scores for a corresponding plurality of pairs of pixels (generating a correlation map comprising a plurality of matches between the features; the scoring based on Equation (1)) (pages 3-4; Section 3.1 and Figure 1), 
each pair of pixels comprising a pixel of the source feature map and a pixel of the target feature map, based at least on the correlation map (4D space of feature matches from the source feature map and the target feature map based on the 4D correlation map) (pages 3-4; Section 3.1 and Figure 1), 
form an initial correspondence map comprising initial mappings between pixels of the source feature map and corresponding pixels of the target feature map (use of 4-D convolutions for processing the correlation map and establish a strong locality prior on the relationships between matches) (pages 4-5; Section 3.2 and Figure 2), 
refine the initial correspondence map by, for each of one or more pixels of the source feature map, determining a plurality of candidate correspondences comprising the initial mapping and one or more other candidate mappings of the pixel of the source feature map to one or more other corresponding pixels of the target feature map (refining the initial correspondence map based on the initial mappings by performing filtering of the matches by discarding inconsistent local patterns which are down-weighted and removed) (pages 4-5; Section 3.2 and Figure 2), 
for each candidate correspondence (extracting correspondences from the correlation map) (page 6; Section 3.4), forming a pixel comprising the pixel of the source feature map, one or more neighboring pixels of the source feature map, a corresponding pixel of the target feature map, and one or more neighboring pixels of the target feature map (based on a set of point-to-point image correspondences between the two images) (page 6; Section 3.4), 
inputting each pixel into a trained (weakly-supervised training) (pages 6-7; Section 3.5) scoring function (the scoring function being the loss function as disclosed in Equation (9)) (pages 6 and 7; Section 3.5), the trained scoring function being configured to output a correctness score (minimization of the loss maximizes the scores of positive and minimizes scores of negative image pairs) (pages 6 and 7; Section 3.5), and selecting a refined correspondence based at least upon the correctness scores for the plurality of candidate correspondences (selecting a redefined correspondence based on the positive score  having a desirable effect of producing well-identified matches in positive image pairs) (pages 6 and 7; Section 3.5); and 
output a refined correspondence map comprising a refined correspondence for each of the one or more pixels of the source feature map (outputting the final set of output correspondences) (pages 3-4; Section 3.1 and Figure 1).  
However, Rocco does not explicitly teach a computing system comprising: a logic machine; and a storage machine storing instructions executable by the logic machine or using a patch instead of pixels.
Han teaches a method with image correspondence (Abstract); wherein the feature maps are based on the source and target images ([0056] and [0066]); wherein a hyperpixel  can be used and neighborhood hyperpixels ([0092]) as well as image patches for correlation (estimating a correlation between local areas of an image pair) ([0003]); and a computing system (computer system) ([0120]) comprising: a logic machine (a processor or computer that includes a programmable logic controller and/or programmable logic array) ([0120}; and a storage machine storing instructions executable by the logic machine (and one or more memories storing instructions or software that are executed by the processor or computer) ([0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocco to include using portions of the feature maps, since it can improve accuracy and/or speed of the image correspondence (Han; [0063]).

Regarding claim 2, Han teaches wherein the instructions are executable to extract features to form one or more of the source feature map and the target feature map using a convolutional neural network (wherein the image correspondence apparatus may acquire feature map pairs corresponding to the input image pair using a CNN; acquiring the source feature maps and the target feature maps) ([0056]).  

Regarding claim 3, Rocco teaches wherein the instructions are executable to form the correlation map by computing each similarity score as an inner product between a feature vector corresponding to a pixel of the source feature map and a feature vector corresponding to a pixel of the target feature map (wherein computing the similarity score is based on the product of local neighbours within the images; the neighbours being a vector) (pages 4-5; Section 3.2 and Figure 2).  

Regarding claim 4, Rocco teaches wherein the instructions to form the initial correspondence map (use of 4-D convolutions for processing the correlation map and establish a strong locality prior on the relationships between matches) (pages 4-5; Section 3.2 and Figure 2) comprise instructions to, for each pixel of the source feature map, map the pixel of the source feature map to a pixel of the target feature map based upon a greatest similarity score for the pixel of the source feature map (mapping based on the highest similarity based on removing matches that are inconsistent) (pages 4-5; Section 3.2).  

Regarding claim 5, Han teaches wherein the instructions are executable to form the patch by cropping the patch from the correlation map (wherein the patch can be between local areas of the image pair of the correlation) ([0003]).  

Regarding claim 6, Han teaches wherein each patch is obtained according to: wherein Ailjk is a patch for pixel (i,j) of the source feature map and pixel (k, l) of the target feature map, C is the correlation map, and r is the number of pixels in each dimension of the patch (wherein the local areas are from the source feature map and the target feature map, i.e. the image pair, wherein there is an estimated correlation between the areas, and obviously a local area is made of a number of pixels) ([0003]).  

Regarding claim 7, Rocco teaches wherein the instructions are executable to further refine the refined correspondence map by, for each of one or more pixels of the source feature map, determining a plurality of updated candidate correspondences (refining the initial correspondence map based on the initial mappings by performing filtering of the matches by discarding inconsistent local patterns which are down-weighted and removed) (pages 4-5; Section 3.2 and Figure 2) comprising a mapping from the refined correspondence map and one or more other candidate mappings of the pixel of the source feature map to one or more other corresponding pixels of the target feature map (wherein the refinement is based on filtering the matches accordingly between the two images) (pages 4-5; Section 3.2 and Figure 2), for each updated candidate correspondence, forming a pixel, inputting each pixel into the trained (weakly-supervised training) (pages 6-7; Section 3.5) scoring function (the scoring function being the loss function as disclosed in Equation (9)) (pages 6 and 7; Section 3.5), and selecting an updated correspondence based at least upon the correctness scores for the plurality of candidate correspondences (selecting a redefined correspondence based on the positive score  having a desirable effect of producing well-identified matches in positive image pairs) (pages 6 and 7; Section 3.5); and output a further refined correspondence map comprising an updated correspondence for each of the one or more pixels of the source feature map (outputting the final set of output correspondences) (pages 3-4; Section 3.1 and Figure 1).  
However, Rocco does not explicitly teach a computing system comprising: a logic machine; and a storage machine storing instructions executable by the logic machine or using a patch instead of pixels.
Han teaches a method with image correspondence (Abstract); wherein the feature maps are based on the source and target images ([0056] and [0066]); and wherein a hyperpixel  can be used and neighborhood hyperpixels ([0092]) as well as image patches for correlation (estimating a correlation between local areas of an image pair) ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocco to include using portions of the feature maps, since it can improve accuracy and/or speed of the image correspondence (Han; [0063]).

Regarding claim 8, Rocco teaches wherein the trained scoring function (the scoring function being the loss function as disclosed in Equation (9)) (pages 6 and 7; Section 3.5) comprises a neural network (convolutional neural network CNN) (pages 4-5; Section 3.2 and Figure 2) comprising one or more convolutions (wherein the network has several convolutional layers) (pages 4-5; Section 3.2 and Figure 2) and one or more ReLU layers (each followed by ReLU non-linearities) (pages 4-5; Section 3.2 and Figure 2).  

Regarding claim 9, Rocco teaches a method of creating a refined correspondence map between a source image and a target image (refining the initial correspondence map based on the initial mappings by performing filtering of the matches by discarding inconsistent local patterns which are down-weighted and removed) (pages 4-5; Section 3.2 and Figure 2), the method comprising:
receive a source image and a target image (receiving a source image and a target image as shown in Figures 3 and 4) (p. 9; Figures 3 and 4), 
extract features from the source image to form a source feature map comprising source feature map pixels (extracting dense image descriptors for image IA denoting the number of features along image height and width) (pages 3-4; Section 3.1 and Figure 1), 
extract features from the target image to form a target feature map comprising target feature map pixels (extracting dense image descriptors for image IB denoting the number of features along image height and width) (pages 3-4; Section 3.1 and Figure 1), 
form a correlation map comprising a plurality of similarity scores for a corresponding plurality of pairs of pixels (generating a correlation map comprising a plurality of matches between the features; the scoring based on Equation (1)) (pages 3-4; Section 3.1 and Figure 1), 
each pair of pixels comprising a pixel of the source feature map and a pixel of the target feature map, based at least on the correlation map (4D space of feature matches from the source feature map and the target feature map based on the 4D correlation map) (pages 3-4; Section 3.1 and Figure 1), 
form an initial correspondence map comprising initial mappings between pixels of the source feature map and corresponding pixels of the target feature map (use of 4-D convolutions for processing the correlation map and establish a strong locality prior on the relationships between matches) (pages 4-5; Section 3.2 and Figure 2), 
refine the initial correspondence map by, for each of one or more pixels of the source feature map, determining a plurality of candidate correspondences comprising the initial mapping and one or more other candidate mappings of the pixel of the source feature map to one or more other corresponding pixels of the target feature map (refining the initial correspondence map based on the initial mappings by performing filtering of the matches by discarding inconsistent local patterns which are down-weighted and removed) (pages 4-5; Section 3.2 and Figure 2), 
for each candidate correspondence (extracting correspondences from the correlation map) (page 6; Section 3.4), forming a pixel comprising the pixel of the source feature map, one or more neighboring pixels of the source feature map, a corresponding pixel of the target feature map, and one or more neighboring pixels of the target feature map (based on a set of point-to-point image correspondences between the two images) (page 6; Section 3.4), 
inputting each pixel into a trained (weakly-supervised training) (pages 6-7; Section 3.5) scoring function (the scoring function being the loss function as disclosed in Equation (9)) (pages 6 and 7; Section 3.5), the trained scoring function being configured to output a correctness score (minimization of the loss maximizes the scores of positive and minimizes scores of negative image pairs) (pages 6 and 7; Section 3.5), and selecting a refined correspondence based at least upon the correctness scores for the plurality of candidate correspondences (selecting a redefined correspondence based on the positive score  having a desirable effect of producing well-identified matches in positive image pairs) (pages 6 and 7; Section 3.5); and 
output a refined correspondence map comprising a refined correspondence for each of the one or more pixels of the source feature map (outputting the final set of output correspondences) (pages 3-4; Section 3.1 and Figure 1).  
However, Rocco does not explicitly teach using a patch instead of pixels.
Han teaches a method with image correspondence (Abstract); wherein the feature maps are based on the source and target images ([0056] and [0066]); and wherein a hyperpixel  can be used and neighborhood hyperpixels ([0092]) as well as image patches for correlation (estimating a correlation between local areas of an image pair) ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocco to include using portions of the feature maps, since it can improve accuracy and/or speed of the image correspondence (Han; [0063]).

Regarding claim 10, Rocco teaches wherein forming the correlation map by computing each similarity score as an inner product between a feature vector corresponding to a pixel of the source feature map and a feature vector corresponding to a pixel of the target feature map (wherein computing the similarity score is based on the product of local neighbours within the images; the neighbours being a vector) (pages 4-5; Section 3.2 and Figure 2).  

Regarding claim 11, Rocco teaches wherein forming the initial correspondence map (use of 4-D convolutions for processing the correlation map and establish a strong locality prior on the relationships between matches) (pages 4-5; Section 3.2 and Figure 2) comprise instructions to, for each pixel of the source feature map, map the pixel of the source feature map to a pixel of the target feature map based upon a greatest similarity score for the pixel of the source feature map (mapping based on the highest similarity based on removing matches that are inconsistent) (pages 4-5; Section 3.2).  

Regarding claim 12, Han teaches wherein each patch is obtained according to: wherein Ailjk is a patch for pixel (i,j) of the source feature map and pixel (k, l) of the target feature map, C is the correlation map, and r is the number of pixels in each dimension of the patch (wherein the local areas are from the source feature map and the target feature map, i.e. the image pair, wherein there is an estimated correlation between the areas, and obviously a local area is made of a number of pixels) ([0003]).  

Regarding claim 13, Rocco teaches to further refine the refined correspondence map by, for each of one or more pixels of the source feature map, determining a plurality of updated candidate correspondences (refining the initial correspondence map based on the initial mappings by performing filtering of the matches by discarding inconsistent local patterns which are down-weighted and removed) (pages 4-5; Section 3.2 and Figure 2) comprising a mapping from the refined correspondence map and one or more other candidate mappings of the pixel of the source feature map to one or more other corresponding pixels of the target feature map (wherein the refinement is based on filtering the matches accordingly between the two images) (pages 4-5; Section 3.2 and Figure 2), for each updated candidate correspondence, forming a pixel, inputting each pixel into the trained (weakly-supervised training) (pages 6-7; Section 3.5) scoring function (the scoring function being the loss function as disclosed in Equation (9)) (pages 6 and 7; Section 3.5), and selecting an updated correspondence based at least upon the correctness scores for the plurality of candidate correspondences (selecting a redefined correspondence based on the positive score  having a desirable effect of producing well-identified matches in positive image pairs) (pages 6 and 7; Section 3.5); and output a further refined correspondence map comprising an updated correspondence for each of the one or more pixels of the source feature map (outputting the final set of output correspondences) (pages 3-4; Section 3.1 and Figure 1).  
However, Rocco does not explicitly teach a computing system comprising: a logic machine; and a storage machine storing instructions executable by the logic machine or using a patch instead of pixels.
Han teaches a method with image correspondence (Abstract); wherein the feature maps are based on the source and target images ([0056] and [0066]); and wherein a hyperpixel  can be used and neighborhood hyperpixels ([0092]) as well as image patches for correlation (estimating a correlation between local areas of an image pair) ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rocco to include using portions of the feature maps, since it can improve accuracy and/or speed of the image correspondence (Han; [0063]).

Allowable Subject Matter
Claims 14-20 are allowed.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov